Citation Nr: 0941480	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  04-29 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1971, including honorable service in the Republic of 
Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


REMAND

In a September 2007 decision, the Board remanded the case for 
additional evidentiary development, including the scheduling 
of a new VA examination.  Specifically, the Board instructed 
the RO to issue the Veteran a corrective VCAA notice in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), obtain the Veteran's Social Security 
Administration (SSA) records, compile and attempt to 
corroborate the Veteran's claimed stressors, schedule the 
Veteran for a VA psychiatric examination, and readjudicate 
the Veteran's claim.  A review of the evidence added to the 
Veteran's claims file since the September 2007 Board remand 
indicates that the appropriate development has not been 
accomplished.  There is no indication that the Veteran was 
scheduled for a VA psychiatric examination.  Consequently, 
the Board must remand the Veteran's case in accordance with 
Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, as noted in the September 2007 Board remand, 
the RO should again attempt to obtain a detailed explanation 
of the stressors the Veteran attributes to PTSD and, to the 
extent that the Veteran alleges enough specificity, the RO 
should attempt to corroborate his alleged stressors and 
arrange for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a 
detailed explanation of the claimed 
service-stressors he attributes to PTSD.  
Then, the AMC must compile the stressors 
of which the Veteran has provided enough 
specificity and attempt to corroborate 
them through the U.S. Army and Joint 
Services Records Research Center.

2.  Then, the AMC should arrange for a VA 
psychiatric examination to determine 
whether such stressor(s) alone are 
sufficient to account for a diagnosis of 
any ascertained PTSD.  In determining 
whether the Veteran has PTSD due to an in-
service stressor, the examiner is hereby 
notified that only the corroborated 
history may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, he must 
specifically identify which stressors 
detailed in the AMC's report are 
responsible for that conclusion.  The 
claims file should be made available to, 
and reviewed by, the examiner.

3.  Then, the AMC should readjudicate the 
claim of service connection for PTSD.  If 
the determination remains unfavorable to 
the Veteran, the AMC must issue a 
supplemental statement of the case and 
provide him a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).




